Exhibit 10.1

 

MATHSTAR, INC.

AMENDED AND RESTATED

2004 LONG-TERM INCENTIVE PLAN

 

Effective Date:  October 8, 2004

 

--------------------------------------------------------------------------------


 

MATHSTAR, INC.

AMENDED AND RESTATED

2004 LONG-TERM INCENTIVE PLAN

 

Table of Contents

 

Section

 

Page

 

 

 

 

1.

Purpose of the Plan

 

1

 

 

 

 

2.

Definitions

 

1

 

 

 

 

3.

Shares Subject to the Plan

 

3

 

 

 

 

4.

Administration

 

3

 

 

 

 

5.

Term of Plan

 

5

 

 

 

 

6.

Terms and Conditions of Qualified Options

 

5

 

 

 

 

7.

Terms and Conditions of Non-Qualified Options

 

8

 

 

 

 

8.

Automatic Grants of Director Options to Non-employee Directors

 

11

 

 

 

 

9.

Terms and Conditions of Stock Appreciation Rights

 

14

 

 

 

 

10.

Awards of Restricted Stock

 

16

 

 

 

 

11.

Other Awards

 

18

 

 

 

 

12.

Performance-Based Awards

 

19

 

 

 

 

13.

Adjustments Upon Certain Events

 

20

 

 

 

 

14.

Shares Acquired for Investment

 

21

 

 

 

 

15.

No Right to Employment, Service as a Director or Awards

 

22

 

 

 

 

16.

Other Benefit and Compensation Programs

 

22

 

 

 

 

17.

Successors and Assigns

 

22

 

 

 

 

18.

Nontransferability of Awards; Designation of Beneficiary

 

22

 

 

 

 

19.

Amendments or Termination

 

23

 

 

 

 

20.

International Participants

 

23

 

 

 

 

21.

General

 

23

 

 

 

 

22.

Effective Date

 

24

 

ii

--------------------------------------------------------------------------------


 

MATHSTAR, INC.

AMENDED AND RESTATED

2004 LONG-TERM INCENTIVE PLAN

 

1.                                      Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors, independent contractors and other service
providers to the Company and to motivate such employees, directors, independent
contractors and other service providers to exert their best efforts on behalf of
the Company and its Affiliates by providing incentives through the granting of
Awards. The Company expects that it will benefit from the stock ownership
opportunities and other benefits provided to such Participants under this Plan
to encourage alignment of their interest in the Company’s success with that of
other stakeholders.

 

2.                                      Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section; other terms are defined elsewhere in the Plan:

 

(a)                                  “Affiliate” means a Parent or Subsidiary.

 

(b)                                 “Award” means an Option, Stock Appreciation
Right, Share of Restricted Stock, Other Stock-Based Award or Other Cash-Based
Award granted pursuant to the Plan.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended, or any successor thereto.

 

(e)                                  “Committee” means the Compensation
Committee of the Board or, if the Board has not appointed a separate
Compensation Committee, the entire Board.

 

(f)                                    “Common Stock” means the Company’s common
stock, $0.01 par value per share.

 

(g)                                 “Company” means MathStar, Inc., a Minnesota
corporation.

 

(h)                                 “Director” means a member of the Board of
Directors of the Company.

 

(i)                                     “Director Option” means a Non-Qualified
Option granted to a Director to a Director pursuant to Section 8.

 

(j)                                     “Effective Date” means the earlier of
the date the Company’s initial public offering is declared effective by the
Securities and Exchange Commission or December 31, 2005.

 

(k)                                  “Employee” means any person, including
officers and Directors, employed by the Company or any Subsidiary. The payment
to a Director by the Company of directors’ fees shall not be sufficient to
constitute employment by the Company.

 

--------------------------------------------------------------------------------


 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(m)                               “Exercise Price” means the purchase price per
Share under the terms of an Option.

 

(n)                                 “Fair Market Value” means, on a given date,
(i) if the Common Stock is listed or admitted to unlisted trading privileges on
any national securities exchange, the average of the closing sales prices of the
Common Stock on the end of any day on all national securities exchanges on which
the Common Stock may at the time be listed or, if there have been no sales on
any such exchange on any day, the average of the highest bid and lowest asked
prices on all such exchanges at the end of such day or, (ii) if the Common Stock
is not so listed or admitted but transactions in the Common Stock are reported
on The NASDAQ Stock Market, the closing price quoted on The NASDAQ Stock Market
on such day, or (iii) if the Common Stock is not so listed or admitted to
unlisted trading privileges or quoted on The NASDAQ Stock Market, and bid and
asked prices therefor in the domestic over-the-counter market are reported by
Pink Sheets LLC (or any comparable reporting service), the average of the
closing bid and asked prices on such day as reported by Pink Sheets LLC (or any
comparable reporting service), or (iv) if the Common Stock is not listed on any
national securities exchange or quoted on The NASDAQ Stock Market or in the
domestic over-the-counter market, the fair value of the Common Stock determined
by the Committee in good faith in the exercise of its reasonable discretion.

 

(o)                                 “Non-employee Director” means a Director who
is not an Employee of the Company.

 

(p)                                 “Non-Qualified Option” means a stock option
granted pursuant to Section 7 that does not qualify as an incentive stock option
as defined in Section 422 of the Code.

 

(q)                                 “Option” means a Qualified Option or a
Non-Qualified Option (including a Director Option).

 

(r)                                    “Other Stock-Based Awards” means Awards
granted pursuant to Section 11(a) or Section 12.

 

(s)                                  “Other Cash-Based Awards” means Awards
granted pursuant to Section 11(b) or Section 12.

 

(t)                                    “Parent” means any “parent corporation”
of the Company, as such term is defined in Section 424(e) of the Code or any
successor provision. The term shall include any Parent which becomes such after
adoption of the Plan.

 

(u)                                 “Participant” means an employee of the
Company or an Affiliate who is selected by the Committee to participate in the
Plan; a Director of the Company who receives Director Options or other Awards
under the Plan; or any consultant, agent, advisor or independent contractor who
is selected by the Committee to participate in the Plan and who renders bona
fide services to the Company or an Affiliate that (i) are not in connection with
the offer and sale of the Company’s

 

2

--------------------------------------------------------------------------------


 

securities in a capital-raising transaction and (ii) do not directly or
indirectly promote or maintain a market for the Company’s securities. Except
where the context otherwise requires, references in this Plan to “employment”
and related terms shall apply to services in any such capacity.

 

(v)                                 “Performance-Based Awards” means Options,
Awards of Restricted Stock, Other Stock-Based Awards and Other Cash-Based Awards
granted pursuant to Section 12.

 

(w)                               “Plan” means this MathStar, Inc. 2004
Long-Term Incentive Plan, as amended or supplemented from time to time.

 

(x)                                   “Qualified Option” means a stock option
granted pursuant to Section 6 that is intended to qualify as an incentive stock
option under Section 422 of the Code.

 

(y)                                 “Restricted Stock” means any shares of
Common Stock granted under Section 10.

 

(z)                                   “Stock Appreciation Right” means a stock
appreciation right granted pursuant to Section 9.

 

(aa)                            “Subsidiary” means any “subsidiary corporation”
of the Company, as such term is defined in Section 424(f) of the Code. The term
shall include any Subsidiary which becomes such after adoption of the Plan.

 

3.                                      Shares Subject to the Plan

 

The total number of shares of Common Stock which may be issued under the Plan is
1,633,334 shares. The full number of shares of Common Stock available under the
Plan may be used for any Option or other type of Award. The aggregate number of
shares of Common Stock available under the Plan shall be subject to adjustment
upon the occurrence of any of the events and in the manner set forth in
Section 13. If all or any potion of an Option or Stock Appreciation Right
expires or is terminated, surrendered or cancelled without having been fully
exercised, if Restricted Stock is forfeited, or if any other grant of an Award
results in any shares of Common Stock not being issued, the shares of Common
Stock covered by such Award shall again be available for the grant of Awards
under the Plan. Any shares of Common Stock which are used as full or partial
payment to the Company upon exercise of an Option or for any other Award that
requires a payment to the Company and any shares surrendered or withheld to pay
employment taxes or other withholding obligations also shall be available for
the grant of Awards under the Plan. The issuance of shares of Common Stock upon
the exercise or satisfaction of an Award shall reduce the total number of shares
of Common Stock available under the Plan. No fractional shares of Common Stock
will be issued under the Plan, but instead any fractional Share will be rounded
downward to the next lowest whole Share.

 

4.                                      Administration

 

(a)                                  Delegation of Authority. The Plan shall be
administered by the Committee. The Committee shall consist of the Board, unless
the Board appoints a Committee

 

3

--------------------------------------------------------------------------------


 

consisting of at least two but fewer than all the members of the Board. If the
Committee does not consist of the entire Board, the Committee’s members shall
serve at the pleasure of the Board, which may from time to time appoint members
in substitution for members previously appointed and fill vacancies, however
caused, in the Committee. The Committee may select one of its members as its
Chairperson and shall hold its meetings at such times and places as it
may determine. A majority of the Committee’s members shall constitute a quorum.
All determinations of the Committee made at a meeting in which a quorum is
present shall be made by a majority of its members present at the meeting. Any
decision or determination of the Committee reduced to writing and signed by a
majority of the members shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.

 

(b)                                 Authority of Committee. The Committee shall
have exclusive power to make Awards and to determine when and to whom Awards
shall be granted, and the form, amount and other terms and conditions of each
Award, subject to the provisions of this Plan and any applicable law or
regulation. The Committee may determine whether, to what extent and under what
circumstances Awards may be settled, paid or exercised in cash, shares of Common
Stock or other Awards or other property, or cancelled, forfeited or suspended.
The Committee shall have the authority to interpret this Plan and any Award or
agreement made under this Plan, to establish, amend, waive and rescind any
rules and regulations relating to the administration of this Plan, to determine
the terms and provisions of any agreements entered into hereunder (not
inconsistent with this Plan), and to make all other determinations necessary or
advisable for the administration of this Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in this Plan or in
any Award or agreement in the manner and to the extent it shall deem desirable.
The determinations of the Committee in the administration of this Plan, as
described herein, shall be final, binding and conclusive.

 

(c)                                  Indemnification. To the full extent
permitted by law, each member and former member of the Committee and each person
to whom the Committee delegates or has delegated authority under this Plan shall
be entitled to indemnification by the Company against and from any loss,
liability, judgment, damages, cost and reasonable expense incurred by such
member, former member or other person by reason of any action taken, failure to
act or determination made in good faith under or with respect to this Plan.

 

(d)                                 Tax Withholding. The Committee shall have
the right to require payment by a Participant of any amount it may determine to
be necessary to withhold for federal, state, local, non-U.S. income, payroll or
other taxes as a result of the exercise, grant or vesting of an Award. With the
consent of the Committee, the Participant may pay a portion or all of such
withholding taxes by delivering shares of Common Stock to the Company or having
the Company withhold shares of Common Stock with a Fair Market Value or cash
equal to the amount of such taxes that would have otherwise been payable by the
Participant.

 

(e)                                  Deferral. In the discretion of the
Committee, in accordance with any procedures established by the Committee and
consistent with the provisions of

 

4

--------------------------------------------------------------------------------


 

Section 162(m) of the Code when applied to Participants who may be “covered
employees” thereunder, a Participant may be permitted to defer the issuance of
shares of Common Stock or cash deliverable upon the exercise of an Option or
Stock Appreciation Right, vesting of Restricted Stock, or satisfaction of Other
Stock-Based Awards or Other Cash-Based Awards, for a specified period or until a
specified date, but not beyond the expiration of the term of such Option, Stock
Appreciation Right, Restricted Stock grant, or other Award.

 

(f)                                    Dividends or Dividend Equivalents. If the
Committee so determines, any Award granted under the Plan may be credited with
dividends or dividend equivalents paid with respect to any underlying shares of
Common Stock. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate and may determine the
form of payment, including cash, shares of Common Stock, Restricted Stock or
otherwise.

 

5.                                      Term of Plan

 

This Plan shall commence on October 8, 2004 (the “Effective Date”) and shall
terminate on October 7, 2014 or at such earlier date as the Board of Directors
shall determine. The termination of this Plan shall not affect any Awards then
outstanding under the Plan. No Award may be granted under the Plan after
October 7, 2014.

 

6.                                      Terms and Conditions of Qualified
Options

 

Options granted under the Plan may be Qualified Options. When the Committee
approves a grant of a Qualified Option to a Participant, it shall prepare or
cause to be prepared an option agreement (“Qualified Option Agreement”) setting
forth the terms of the Qualified Option, and such Qualified Option Agreement
shall be signed on behalf of the Company and by the Participant. Qualified
Options granted under this Plan shall be subject to the foregoing and to the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:

 

(a)                                  Number of Shares and Exercise Price. The
Qualified Option Agreement shall state the total number of shares of Common
Stock subject to the Qualified Option it evidences, the Exercise Price per share
of Common Stock and the other terms of the Qualified Option. The number of
shares of Common Stock subject to the Qualified Option and the Exercise Price
shall be adjustable as provided in Section 12(a) of this Plan.

 

(b)                                 Exercisability; Term. Qualified Options
granted under the Plan shall be exercisable at such time(s) and upon such terms
and conditions as may be determined by the Committee. However, subject to
Section 6(l), a Qualified Option shall not be exercisable more than ten
(10) years after the date it is granted. The period during which a Qualified
Option may be exercised once it is granted may not be reduced, except as
provided in Sections 6(e), (f) and (g) of this Plan.

 

(c)                                  Exercise of Qualified Options. Except as
otherwise provided in the applicable Qualified Option Agreement, a Qualified
Option may be exercised for all, or from time to time any part, of the shares of
Common Stock for which it is then

 

5

--------------------------------------------------------------------------------


 

exercisable. For purposes of this Section 6, the exercise date of a Qualified
Option shall be the date a written notice of exercise and full payment of the
purchase price are received by the Company in accordance with this
Section 6(c) and Section 6(d) below. The purchase price for the shares of Common
Stock as to which a Qualified Option is exercised shall be paid to the Company
in cash or its equivalent, such as by check or wire transfer, or, if provided in
the Qualified Option Agreement or with the consent of the Committee:  (i) in
shares of Common Stock having a Fair Market Value equal to the aggregate
Exercise Price of the shares of Common Stock being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
shares were then purchased on the open market or have been held by the
Participant for at least six months (or such other period as established from
time to time by the Committee in order to avoid adverse accounting treatment
under generally accepted accounting principles); (ii) partly in cash and partly
in such shares; or (iii) if there is a public market for the shares of Common
Stock at such time, through the delivery of irrevocable instructions to a broker
to sell shares of Common Stock obtained upon the exercise of the Qualified
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate Exercise Price for the shares being purchased.

 

(d)                                 Manner of Exercise of Qualified Options. A
Qualified Option shall be exercised only by the Participant (i) delivering a
completed and signed written notice of exercise to the Company in the
form prescribed by the Company specifying the number of shares of Common Stock
as to which the Qualified Option is being exercised; (ii) delivering the
original Qualified Option Agreement to the Company; and (iii) paying to the
Company the full amount of the Exercise Price for the number of shares of Common
Stock with respect to which the Qualified Option is being exercised as provided
in Section 6(c) above. When shares of Common Stock are issued to the Participant
upon the exercise of that Participant’s Qualified Option, the fact of such
issuance shall be noted on the Qualified Option Agreement by the Company before
the Qualified Option Agreement is returned to the Participant. When all shares
of Common Stock covered by the Qualified Option Agreement have been issued by
the Company to the Participant or when the Qualified Option expires, the
Participant shall deliver the Qualified Option Agreement to the Company, which
shall cancel it. After the receipt by the Company of the written notice of
exercise and payment in full of the Exercise Price in accordance with Sections
6(c) and 6(d), the Company shall deliver to the Participant exercising the
Qualified Option stock certificates evidencing the number of shares with respect
to which the Qualified Option has been exercised, issued in the Participant’s
name; provided, however, that such delivery shall be deemed effective for all
purposes when the Company or its stock transfer agent (if any) has deposited
such stock certificates in the United States mail, postage prepaid, addressed to
the Participant at the address specified in the written notice of exercise.

 

(e)                                  Termination of Employment or Service. If a
Participant who holds a Qualified Option shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death, unless the applicable Qualified Option Agreement provides otherwise, such
Qualified Option shall immediately

 

6

--------------------------------------------------------------------------------


 

and automatically terminate and be forfeited, whether or not exercisable, and
neither such Participant nor any of the Participant’s heirs, personal
representatives, successors or assigns shall have any rights with respect to
such Qualified Option. Notwithstanding the foregoing, if an independent
contractor or other non-employment relationship between the Participant and the
Company or an Affiliate is terminated due to the commencement of an employment
relationship with the Company or an Affiliate, this provision shall apply only
upon termination of both the independent contractor and employment relationship
between the Participant and the Company or an Affiliate. In the case of a
Participant who is a natural person and who ceases to be employed by or
performing services for the Company or an Affiliate due to his or her disability
(with disability being determined in the sole discretion of the Committee), the
Committee, at its discretion, may permit exercise of the portion of the
Qualified Option that is exercisable upon such termination of employment until
the earlier of the originally stated date of termination of the Qualified Option
or up to one (1) year after such termination of employment or other service.

 

(f)                                    Death of Participant. Unless otherwise
provided in the applicable Qualified Option Agreement, if a Participant who is a
natural person shall cease to be employed by or performing services for the
Company or any Affiliate as a result of the Participant’s death, any Qualified
Option held by such Participant may be exercised to the same extent that the
Participant would have been entitled to exercise it at the date of death and
may be exercised within a period of one (1) year after the date of death, but in
no case later than the expiration date of such Qualified Option. Such Qualified
Option shall be exercised pursuant to Sections 6(c) and (d) of this Plan by the
person or persons to whom the Participant’s rights under the Qualified Option
shall pass by will or the laws of descent and distribution.

 

(g)                                 Termination of Qualified Options Not
Exercisable. Unless the applicable Qualified Option Agreement provides
otherwise, upon termination of a Participant’s employment or other services with
the Company or an Affiliate for any reason, including by reason of death or
disability of the Participant, any portion of the Participant’s Qualified Option
that is not exercisable shall automatically and immediately terminate as to such
Participant, and the shares of Common Stock subject to such portion of the
Qualified Option shall be available for the grant of Awards under the Plan.

 

(h)                                 No Obligation to Exercise Qualified Option.
The grant of a Qualified Option under the Plan shall impose no obligation on the
Participant to exercise such Qualified Option.

 

(i)                                     Eligible Recipients. Qualified Options
may be granted only to persons who are employees of the Company or an Affiliate.

 

(j)                                     Exercise Price. Subject to the
provisions of Section 6(l), the exercise price of shares of Common Stock that
are subject to a Qualified Option shall not be less than 100% of the Fair Market
Value of such shares at the time the Qualified Option is granted, as determined
in good faith by the Committee.

 

7

--------------------------------------------------------------------------------


 

(k)                                  Limit on Exercisability. The aggregate Fair
Market Value (determined at the time the Qualified Option is granted) of the
shares of Common Stock with respect to which Qualified Options are exercisable
by the Participant for the first time during any calendar year, under this Plan
or any other plan of the Company or any Affiliate, shall not exceed $100,000. To
the extent a Qualified Option exceeds this $100,000 limit, the portion of the
Qualified Option in excess of such limit shall be deemed a Non-Qualified Option.

 

(l)                                     Restrictions for Certain Shareholders.
The purchase price of shares of Common Stock that are subject to a Qualified
Option granted to an employee of the Company or any Affiliate who, at the time
such Qualified Option is granted, owns 10% or more of the total combined voting
power of all classes of stock of the Company or of any Affiliate, shall not be
less than 110% of the Fair Market Value of such shares on the date such
Qualified Option is granted, and such Qualified Option may not be exercisable
more than five (5) years after the date on which it is granted. For the purposes
of this subparagraph, the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee of the Company or any Affiliate.

 

(m)                               Limits on Transferability and Exercise of
Qualified Options. Qualified Options shall not be transferable except by will or
the laws of descent and distribution, and Qualified Options shall be exercisable
during a Participant’s lifetime only by such Participant.

 

(n)                                 Effect of Not Meeting Requirements. Subject
to the discretion of the Committee to provide otherwise, if the terms of a
Qualified Option do not meet any requirements of this Plan or the Code necessary
to be treated as a Qualified Option under the Code, such Qualified Option shall
not terminate but shall be a Non-Qualified Option granted under this Plan.

 

7.                                      Terms and Conditions of Non-Qualified
Options

 

Options granted under the Plan may be Non-Qualified Options. When the Committee
approves a grant of a Non-Qualified Option to a Participant, it shall prepare or
cause to be prepared an option agreement (“Non-Qualified Option Agreement”)
setting forth the terms of the Non-Qualified Option, and such Non-Qualified
Option Agreement shall be signed on behalf of the Company and by the
Participant. Non-Qualified Options granted under this Plan shall be subject to
the foregoing and to the following terms and conditions and to such other terms
and conditions, not inconsistent therewith, as the Committee shall determine;
provided, however, that Non-Qualified Options that are Director Options shall be
governed by the provisions of Section 8 to the extent that they are inconsistent
with the provisions of this Section 7.

 

(a)                                  Number of Shares and Exercise Price. The
Non-Qualified Option Agreement shall state the total number of shares of Common
Stock subject to the Non-Qualified Option it evidences, the Exercise Price per
share of Common Stock and the other terms of the Non-Qualified Option. The
Exercise Price of any Non-Qualified Option may be less than, equal to or greater
than Fair Market Value. The number of shares of Common Stock subject to the
Non-Qualified Option and the Exercise Price shall be adjustable as provided in
Section 13(a) of this Plan.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Exercisability; Term. Non-Qualified Options
granted under the Plan shall be exercisable at such time(s) and upon such terms
and conditions as may be determined by the Committee, but in no event shall a
Non-Qualified Option be exercisable more than ten (10) years after the date it
is granted, except as the Committee may determine under Section 13(d) of the
Plan. The period during which a Non-Qualified Option may be exercised once it is
granted may not be reduced, except as provided in Sections 7(e), (f) and (g) of
this Plan.

 

(c)                                  Exercise of Non-Qualified Options. Except
as otherwise provided in the applicable Non-Qualified Option Agreement, a
Non-Qualified Option may be exercised for all, or from time to time any part, of
the shares of Common Stock for which it is then exercisable. For purposes of
this Section 7, the exercise date of a Non-Qualified Option shall be the date a
written notice of exercise and full payment of the purchase price are received
by the Company in accordance with this Section 7(c) and Section 7(d) below. The
purchase price for the shares of Common Stock as to which a Non-Qualified Option
is exercised shall be paid to the Company in cash or its equivalent, such as by
check or wire transfer or, if provided in the Non-Qualified Option Agreement or
with the consent of the Committee:  (i) in shares of Common Stock having a Fair
Market Value equal to the aggregate Exercise Price of the shares of Common Stock
being purchased and satisfying such other requirements as may be imposed by the
Committee; provided, that such shares were then purchased on the open market or
have been held by the Participant for at least six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment under generally accepted accounting principles);
(ii) partly in cash and partly in such shares; or (iii) if there is a public
market for the shares of Common Stock at such time, through the delivery of
irrevocable instructions to a broker to sell shares of Common Stock obtained
upon the exercise of the Non-Qualified Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
Exercise Price for the shares being purchased.

 

(d)                                 Manner of Exercise of Non-Qualified Options.
A Non-Qualified Option shall be exercised only by the Participant (i) delivering
a completed and signed written notice of exercise to the Company in the
form prescribed by the Company specifying the number of shares of Common Stock
as to which the Non-Qualified Option is being exercised; (ii) delivering the
original Non-Qualified Option Agreement to the Company; and (iii) paying to the
Company the full amount of the Exercise Price for the number of shares of Common
Stock with respect to which the Non-Qualified Option is being exercised as
provided in Section 7(c) above. When shares of Common Stock are issued to the
Participant upon the exercise of that Participant’s Non-Qualified Option, the
fact of such issuance shall be noted on the Non-Qualified Option Agreement by
the Company before the Non-Qualified Option Agreement is returned to the
Participant. When all shares of Common Stock covered by the Non-Qualified Option
Agreement have been issued by the Company to the Participant or when the
Non-Qualified Option expires, the Participant shall deliver the Non-Qualified
Option Agreement to the Company, which shall cancel it. After the receipt by the
Company of the written notice of exercise and payment in full of the Exercise
Price in accordance with Sections 7(c) and 7(d), the Company shall deliver to
the Participant exercising the

 

9

--------------------------------------------------------------------------------


 

Non-Qualified Option stock certificates evidencing the number of shares with
respect to which the Non-Qualified Option has been exercised, issued in the
Participant’s name; provided, however, that such delivery shall be deemed
effective for all purposes when the Company or its stock transfer agent (if any)
has deposited such stock certificates in the United States mail, postage
prepaid, addressed to the Participant at the address specified in the written
notice of exercise.

 

(e)                                  Termination of Employment or Service. If a
Participant who holds a Non-Qualified Option shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death, unless the applicable Non-Qualified Option Agreement provides otherwise,
such Non-Qualified Option shall immediately and automatically terminate and be
forfeited, whether or not exercisable, and neither such Participant nor any of
the Participant’s heirs, personal representatives, successors or assigns shall
have any rights with respect to such Non-Qualified Option. Notwithstanding the
foregoing, if an independent contractor or other non-employment relationship
between the Participant and the Company or an Affiliate is terminated due to the
commencement of an employment relationship with the Company or an Affiliate,
this provision shall apply only upon termination of both the independent
contractor and employment relationship between the Participant and the Company
or an Affiliate. In the case of a Participant who is a natural person and who
ceases to be employed by or performing services for the Company or an Affiliate
due to his or her disability (with disability being determined in the sole
discretion of the Committee), the Committee, at its discretion, may permit
exercise of the portion of the Non-Qualified Option that is exercisable upon
such termination of employment until the earlier of the originally stated date
of termination of the Non-Qualified Option or up to one year after such
termination of employment or other service.

 

(f)                                    Death of Participant. Unless otherwise
provided in the applicable Non-Qualified Option Agreement, if a Participant who
is a natural person shall cease to be employed by or performing services for the
Company or any Affiliate as a result of the Participant’s death, any
Non-Qualified Option held by such Participant may be exercised to the same
extent that the Participant would have been entitled to exercise it at the date
of death and may be exercised within a period of one (1) year after the date of
death, but in no case later than the expiration date of such Non-Qualified
Option. Such Non-Qualified Option shall be exercised pursuant to Sections
7(c) and (d) of this Plan by the person or persons to whom the Participant’s
rights under the Non-Qualified Option shall pass by will or the laws of descent
and distribution.

 

(g)                                 Termination of Non-Qualified Options Not
Exercisable. Unless the applicable Non-Qualified Option Agreement provides
otherwise, upon termination of a Participant’s employment or other services with
the Company or an Affiliate for any reason, including by reason of death or
disability of the Participant, any portion of the Participant’s Non-Qualified
Option that is not exercisable shall automatically and immediately terminate as
to such Participant, and the shares of

 

10

--------------------------------------------------------------------------------


 

Common Stock subject to such portion of the Non-Qualified Option shall be
available for the grant of Awards under the Plan.

 

(h)                                 No Obligation to Exercise Non-Qualified
Option. The grant of a Non-Qualified Option under the Plan shall impose no
obligation on the Participant to exercise such Non-Qualified Option.

 

8.                                      Automatic Grants of Director Options to
Non-employee Directors

 

(a)                                  Automatic Grants of Director Options. Under
the Plan, each Non-employee Director shall automatically be granted Director
Options to purchase shares of Common Stock as follows:

 

(i)                                     Initial Grants of Director Options. Each
Non-employee Director will be granted an initial Option (the “Initial Grant”) as
follows:

 

A.                                   Non-Employee Directors. Each person serving
as a Non-employee Director on the Effective Date shall automatically be granted
a Director Option on such date to purchase twenty-five thousand (25,000) shares
of Common Stock.

 

B.                                     Future Non-Employee Directors. Each
person who is first elected or appointed to serve as a Non-employee Director
after the Effective Date shall automatically be granted a Director Option on the
date of his or her initial election or appointment to the Company’s Board of
Directors to purchase 25,000 shares of Common Stock.

 

C.                                     Vesting. All Director Options granted
under Sections 8(a)(i)(A) and (B) shall vest and become exercisable in
cumulative installments with respect to one-third (1/3) of the shares subject to
such Director Options on the first, second and third anniversary dates of the
dates of grant of such Director Options, but only if the holder of the Director
Options is then a Director of the Company.

 

(ii)                                  Additional Grants of Director Options. On
each anniversary date of the Initial Grant of a Director Option to a
Non-employee Director under the Plan, such Non-employee Director will
automatically be granted an additional Option to purchase five thousand (5,000)
shares of Common Stock, but only if such person is a Non-employee Director on
such date. All Director Options granted under this Section 8(a)(ii) shall vest
and become exercisable as to all of the shares subject to the Director Options
one (1) year after the date of grant of such Director Option, but only if the
holder of the Director Options is then a Director of the Company.

 

(iii)                               Termination of Director Options. Subject to
Sections 8(f), 8(g) and 8(h), all Director Options granted under this
Section 8(a) shall expire ten (10) years after the date of grant.

 

11

--------------------------------------------------------------------------------


 

(iv)                              Exercise Price. The exercise price of Director
Options granted under this Section 8(a) shall be equal to 100% of the Fair
Market Value of one share of Common Stock on the date of grant of the Director
Option.

 

(b)                                 Discretionary Grants. In addition to the
Director Options granted pursuant to Section 8(a), a Director may be granted one
or more Options or other Awards under other provisions of the Plan, and such
Options or other Awards will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion.

 

(c)                                  Director Option Agreements. When a Director
Option is automatically granted under Section 8(a), or when the Committee
approves a grant of a Director Option, the Committee shall prepare or cause to
be prepared an option agreement (“Director Option Agreement”) setting forth the
terms of the Director Option, and such Director Option Agreement shall be signed
on behalf of the Company and by the Participant.

 

(d)                                 Exercise of Director Options. Except as
otherwise provided in the applicable Director Option Agreement, a Director
Option may be exercised for all, or from time to time any part, of the shares of
Common Stock for which it is then exercisable. For purposes of this Section 8,
the exercise date of a Director Option shall be the date a written notice of
exercise and full payment of the purchase price are received by the Company in
accordance with this Section 8(d) and Section 8(e) below. The purchase price for
the shares of Common Stock as to which a Director Option is exercised shall be
paid to the Company in cash or its equivalent, such as by check or wire transfer
or, if provided in the Director Option Agreement or with the consent of the
Committee:  (i) in shares of Common Stock having a Fair Market Value equal to
the aggregate Exercise Price of the shares of Common Stock being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such shares were then purchased on the open market or have been held by the
Participant for at least six months (or such other period as established from
time to time by the Committee in order to avoid adverse accounting treatment
under generally accepted accounting principles); (ii) partly in cash and partly
in such shares; or (iii) if there is a public market for the shares of Common
Stock at such time, through the delivery of irrevocable instructions to a broker
to sell shares of Common Stock obtained upon the exercise of the Director Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Exercise Price for the shares being purchased.

 

(e)                                  Manner of Exercise of Director Options. A
Director Option shall be exercised only by the Participant (i) delivering a
completed and signed written notice of exercise to the Company in the
form prescribed by the Company specifying the number of shares of Common Stock
as to which the Director Option is being exercised; (ii) delivering the original
Director Option Agreement to the Company; and (iii) paying to the Company the
full amount of the Exercise Price for the number of shares of Common Stock with
respect to which the Director Option is being exercised as provided in
Section 8(d) above. When shares of Common Stock are issued to the Participant
upon the exercise of that Participant’s Director Option, the fact of such
issuance shall be noted on the Director Option Agreement

 

12

--------------------------------------------------------------------------------


 

by the Company before the Director Option Agreement is returned to the
Participant. When all shares of Common Stock covered by the Director Option
Agreement have been issued by the Company to the Participant or when the
Director Option expires, the Participant shall deliver the Director Option
Agreement to the Company, which shall cancel it. After the receipt by the
Company of the written notice of exercise and payment in full of the Exercise
Price in accordance with Sections 8(d) and 8(e), the Company shall deliver or
cause to be delivered to the Participant exercising the Director Option stock
certificates evidencing the number of shares with respect to which the Director
Option has been exercised, issued in the Participant’s name; provided, however,
that such delivery shall be deemed effective for all purposes when the Company
or its stock transfer agent (if any) has deposited such stock certificates in
the United States mail, postage prepaid, addressed to the Participant at the
address specified in the written notice of exercise.

 

(f)                                    Termination of Status as a Director.
Subject to the provisions of Sections 8(g) and 8(h), if a Director ceases to
serve as a Director, he or she may, but only within ninety (90) days after the
date he or she ceases to be a Director of the Company, exercise his or her
Director Option to the extent that he or she was entitled to exercise it at the
date of such termination. Any portion of a Director Option that is not
exercisable on the date a Director ceases to be a Director of the Company, and
any portion of a Director Option which the Director was entitled to exercise
that is not exercised within the time specified herein, shall immediately and
automatically terminate and be forfeited, and neither such Director nor any of
the Director’s heirs, personal representatives, successors or assigns shall have
any rights with respect to such Director Option.

 

(g)                                 Disability of Director. Notwithstanding the
provisions of Section 8(f) above, if a Director is unable to continue his or her
service as a Director with the Company as a result of his or her total and
permanent disability (as defined in Section 22(e)(3) of the Code), he or she
may, but only within ninety (90) days from the date of termination of such
service, exercise his or her Director Option to the extent he or she was
entitled to exercise it at the date of such termination. Any portion of a
Director Option that is not exercisable on the date a Director ceases to be a
Director of the Company, and any portion of a Director Option which the Director
was entitled to exercise that is not exercised within the time specified herein,
shall immediately and automatically terminate and be forfeited, and neither such
Director nor any of the Director’s heirs, personal representatives, successors
or assigns shall have any rights with respect to such Director Option.

 

(h)                                 Death of Director. Upon the death of a
Director holding a Director Option:

 

(i)                                     during the term of the Director Option
when such Director was, at the time of his or her death, a Director of the
Company and who shall have been a Director since the date of grant of the
Director Option, the Director Option may be exercised, at any time within one
year following the date of death, by the person who acquired the right to
exercise such Director Option by bequest or inheritance, but only to the extent
of the right to exercise that existed at the date of death;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  within ninety (90) days after the
termination of the Director’s status as a Director, the Director Option may be
exercised, at any time within ninety (90) days following the date of death, by
such Director’s estate or by a person who acquired the right to exercise the
Director Option by bequest or inheritance, but only to the extent of the right
to exercise that had accrued at the date of death; and

 

(iii)                               any portion of a Director Option that is not
exercisable on the date of a Director’s death, and any portion of a Director
Option which the Director was entitled to exercise that is not exercised within
the time specified in Section 8(h)(i) or Section 8(h)(ii), shall immediately and
automatically terminate and be forfeited, and neither such Director nor any of
the Director’s heirs, personal representatives, successors or assigns shall have
any rights with respect to such Director Option.

 

9.                                      Terms and Conditions of Stock
Appreciation Rights

 

(a)                                  Grants. The Committee may grant a Stock
Appreciation Right independent of an Option or in connection with an Option or a
portion thereof. Any grant of a Stock Appreciation Right under the Plan shall be
evidenced by an Award agreement in such form as the Committee shall from time to
time approve and which shall set forth the terms and conditions of the Stock
Appreciation Right. The Committee may impose such terms and conditions upon any
Stock Appreciation Right as it deems fit. A Stock Appreciation Right granted in
connection with an Option or a portion thereof (i) may be granted at the time
the related Option is granted or at any time before the exercise or cancellation
of the related Option, (ii) shall cover the same number of shares of Common
Stock covered by the Option (or such fewer number of shares of Common Stock as
the Committee may determine), and (iii) shall be subject to the same terms and
conditions as such Option except for such additional limitations as are
contemplated by this Section 9 (or such additional limitations as may be
included in the Award agreement evidencing such Stock Appreciation Right).

 

(b)                                 Terms. The exercise price per share of
Common Stock of a Stock Appreciation Right shall be an amount determined by the
Committee but in no event shall such amount be less than the Fair Market Value
of a share of Common Stock on the date the Stock Appreciation Right is granted.
In addition, in the case of a Stock Appreciation Right granted in conjunction
with an Option or a portion thereof, the exercise price shall not be less than
the Exercise Price of the related Option. Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
share of Common Stock over (B) the exercise price per share, times (ii) the
number of shares of Common Stock covered by the Stock Appreciation Right. Each
Stock Appreciation Right granted in conjunction with an Option or a portion
thereof shall entitle a Participant to surrender to the Company the unexercised
Option or any portion thereof and to receive from the Company in exchange
therefor an amount equal to (I) the excess of (x) the Fair Market Value on the
exercise date of one share of Common Stock over (y) the Exercise Price per share
of Common Stock, times (II) the number of shares of Common Stock covered by the
Option, or portion thereof, which is

 

14

--------------------------------------------------------------------------------


 

surrendered. Payment shall be made in shares of Common Stock or in cash, or
partly in shares and partly in cash (any such shares of Common Stock valued at
such Fair Market Value), all as set forth in the Award agreement evidencing such
Stock Appreciation Right or as otherwise determined in the discretion of the
Committee. Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of shares of Common Stock with respect to which the Stock Appreciation Right is
being exercised. The date a notice of exercise is received by the Company shall
be the exercise date.

 

(c)                                  Termination of Employment or Service. If a
Participant who holds a Stock Appreciation Right shall cease to be employed by
or performing services for the Company or any Affiliate for any reason other
than death, unless the applicable Award agreement provides otherwise, such Stock
Appreciation Right shall immediately and automatically terminate and be
forfeited, whether or not exercisable, and neither such Participant nor any of
the Participant’s heirs, personal representatives, successors or assigns shall
have any rights with respect to such Stock Appreciation Right. Notwithstanding
the foregoing, if an independent contractor or other non-employment relationship
between the Participant and the Company or an Affiliate is terminated due to the
commencement of an employment relationship with the Company or an Affiliate,
this provision shall apply only upon termination of both the independent
contractor and employment relationship between the Participant and the Company
or an Affiliate. In the case of a Participant who is a natural person and who
ceases to be employed by or performing services for the Company or an Affiliate
due to his or her disability (with disability being determined in the sole
discretion of the Committee), the Committee, at its discretion, may permit
exercise of the portion of the Stock Appreciation Right that is exercisable upon
such termination of employment until the earlier of the originally stated date
of termination of the Stock Appreciation Right or up to one year after such
termination of employment or other service.

 

(d)                                 Death of Participant. Unless otherwise
provided in the applicable Award agreement, if a Participant who is a natural
person shall cease to be employed by or performing services for the Company or
any Affiliate as a result of the Participant’s death, any Stock Appreciation
Right held by such Participant may be exercised to the same extent that the
Participant would have been entitled to exercise it at the date of death and
may be exercised within a period of one (1) year after the date of death, but in
no case later than the expiration date of such Stock Appreciation Right. Such
Stock Appreciation Right shall be exercised pursuant to Section 9(b) of this
Plan by the person or persons to whom the Participant’s rights under the Stock
Appreciation Right shall pass by will or the laws of descent and distribution.

 

(e)                                  Termination of Stock Appreciation Rights
Not Exercisable. Unless the applicable Award agreement provides otherwise, upon
termination of a Participant’s employment or other services with the Company or
an Affiliate for any reason, including by reason of death or disability of the
Participant, any

 

15

--------------------------------------------------------------------------------


 

portion of the Participant’s Stock Appreciation Rights that is not exercisable
shall automatically and immediately terminate as to such Participant.

 

10.                               Awards of Restricted Stock

 

(a)                                  Grant. Awards of Restricted Stock subject
to forfeiture and transfer restrictions may be granted by the Committee under
the Plan. Any Awards of Restricted Stock shall be evidenced by an Award
agreement in such form as the Committee shall from time to time approve and
which shall set forth the terms and conditions of the Award of Restricted Stock.
Subject to the provisions of the Plan, the Committee shall determine the number
of shares of Restricted Stock to be granted to each Participant; the duration of
any period during which, and the conditions, if any, under which, the Restricted
Stock may be forfeited to the Company; and the other terms and conditions of
such Awards. The Committee may determine a period of time during which the
Participant receiving the Award of Restricted Stock must remain in the
continuous employment of the Company in order for the forfeiture and transfer
restrictions to lapse. If the Committee so determines, the restrictions
may lapse during any such restricted period in installments with respect to
specified portions of the shares of Restricted Stock covered by the Award of
Restricted Stock. The Committee may also impose performance or other conditions
that will subject the shares subject to the Award of Restricted Stock to
forfeiture and transfer restrictions. The Committee may, at any time, in its
discretion, waive all or any part of any restrictions applicable to any or all
outstanding Awards of Restricted Stock.

 

(b)                                 Transfer Restrictions. Shares of Restricted
Stock may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as provided in the Plan or the applicable Award agreement. At the time of
the grant of an Award of Restricted Stock, a stock certificate representing the
number of shares of Restricted Stock awarded thereunder shall be registered in
the name of the Participant and held by the Company. Such stock certificate
may bear a legend describing the conditions of the Restricted Stock Award.
Unless the Award agreement evidencing an Award of Restricted Stock or the
Committee provides otherwise, the Participant receiving the Award of Restricted
Stock shall have all rights of a shareholder with respect to the shares of
Restricted Stock subject to such Award, including the right to receive any
dividends and the right to vote such shares, subject to the following
restrictions:  (i) the Participant receiving the Award of Restricted Stock shall
not be entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the applicable Award agreement; (ii) none of the shares of Common Stock
subject to the Award of Restricted Stock may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during such
restricted period or until after the fulfillment of any such other restrictive
condition; and (iii) all of the shares of Restricted Stock shall be forfeited
and all rights of the Participant to such shares shall terminate, without any
further obligation on the part of the Company, unless the Participant remains in
the continuous employment of the Company for the entire restricted period. Any
shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the shares
subject

 

16

--------------------------------------------------------------------------------


 

to an Award of Restricted Stock shall be subject to the same restrictions, terms
and conditions as such shares. After the lapse or termination of the
restrictions of an Award of Restricted Stock, or at such earlier time as
otherwise determined by the Committee, a stock certificate evidencing the shares
of Common Stock subject to the Award of Restricted Stock that bears no legend
describing the conditions of an Award of Restricted Stock shall be delivered to
the Participant or his or her beneficiary or estate, as the case may be.

 

(c)                                  Dividends. Dividends or dividend
equivalents paid on any shares of Restricted Stock may be paid directly to the
Participant, withheld by the Company subject to vesting of the Restricted Stock
pursuant to the terms of the applicable Award agreement, or may be reinvested in
additional Awards of Restricted Stock, as determined by the Committee in its
discretion.

 

(d)                                 Termination of Employment or Service. If a
Participant who holds a Restricted Stock Award shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death prior to the vesting of shares of Restricted Stock granted to such
Participant, unless the applicable Award agreement provides otherwise, such
Restricted Stock Award shall immediately and automatically terminate and be
forfeited and neither such Participant nor any of the Participant’s heirs,
personal representatives, successors or assigns shall have any rights with
respect to such unvested Restricted Stock Award. Notwithstanding the foregoing,
if an independent contractor or other non-employment relationship between the
Participant and the Company or an Affiliate is terminated due to the
commencement of an employment relationship with the Company or an Affiliate,
this provision shall apply only upon termination of both the independent
contractor and employment relationship between the Participant and the Company
or an Affiliate. In the case of a Participant who is a natural person and who
ceases to be employed by or performing services for the Company or an Affiliate
due to his or her disability (with disability being determined in the sole
discretion of the Committee), the Committee, at its discretion, may permit a
portion or all of the shares subject to the Restricted Stock Award held by such
Participant to vest on the date of such termination.

 

(e)                                  Death of Participant. Unless otherwise
provided in the applicable Award agreement, if a Participant who is a natural
person shall cease to be employed by or performing services for the Company or
any Affiliate as a result of the Participant’s death prior to the vesting of
shares subject to the Restricted Stock Award granted to such Participant, the
Committee, at its discretion, may permit a portion or all of the shares of
Restricted Stock to vest as of the date of death or to continue the Restricted
Stock Award under such terms and conditions as the Committee may determine. The
person entitled to any such shares of Restricted Stock shall be the person or
persons to whom the Participant’s rights under the Restricted Stock Award shall
pass by will or the laws of descent and distribution.

 

(f)                                    Termination of Restricted Stock Awards
Not Vested. Unless the applicable Award agreement provides otherwise, upon
termination of a Participant’s employment or other services with the Company or
an Affiliate for any reason, including by reason of death or disability of the
Participant, any portion of the Participant’s Restricted Stock Award that has
not vested shall automatically and

 

17

--------------------------------------------------------------------------------


 

immediately terminate as to such Participant, and the shares subject to such
portion of the Restricted Stock Award shall be available for the grant of Awards
under the Plan.

 

(g)                                 Other Provisions. Each Award agreement
relating to an Award of Restricted Stock authorized under this Section 10
may contain such other provisions as the Committee shall deem advisable
including, but not limited to, a requirement that shares of Common Stock
acquired under an Award of Restricted Stock be subject to a restriction on the
Participant’s ability to transfer the shares to third parties without the
consent of the Company.

 

11.                               Other Awards

 

(a)                                  Other Stock-Based Awards. The Committee, in
its sole discretion, may grant Awards of shares of Common Stock and Awards that
are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or on the Fair Market Value thereof (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine including, without limitation,
the right to receive, or vest with respect to, one or more shares of Common
Stock (or the equivalent cash value of such shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine the number of shares of Common Stock
to be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, shares of Common Stock or a combination of cash and such shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all shares so awarded
and issued shall be fully paid and non-assessable). Any Other Stock-Based Awards
shall be evidenced by an Award agreement in such form as the Committee shall
from time to time approve and which shall set forth the terms and conditions of
the Other Stock-Based Award. Unless the applicable Award agreement provides
otherwise, if a Participant who holds an Other Stock-Based Award shall cease to
be employed by or performing services for the Company or an Affiliate for any
reason, such Other Stock-Based Award shall be treated by the Committee as though
it is either a Non-Qualified Option or a Restricted Stock Award, as the
Committee shall determine in its discretion.

 

(b)                                 Other Cash-Based Awards. In addition to the
Awards described above, and subject to the terms of the Plan, the Committee
may grant such other incentives denominated in cash and payable in cash under
the Plan as the Committee determines to be in the best interests of the Company
and subject to such other terms and conditions as it deems appropriate (“Other
Cash-Based Awards”). Any Other Cash-Based Awards shall be evidenced by an Award
agreement in such form as the Committee shall from time to time approve and
which shall set forth the terms and conditions of the Other Cash-Based Award.
Unless the applicable Award agreement provides otherwise, if a Participant who
holds an Other Cash-Based Award shall cease to be employed by or performing
services for the

 

18

--------------------------------------------------------------------------------


 

Company or an Affiliate for any reason, such Other Cash-Based Award shall be
treated as though it is a Stock Appreciate Right or otherwise as the Committee
shall determine in its discretion.

 

12.                               Performance-Based Awards.

 

(a)                                  Performance-Based Awards. Notwithstanding
anything to the contrary herein, the Committee may grant performance-based
Options, Awards of Restricted Stock, Other Stock-Based Awards and Other
Cash-Based Awards to Participants (“Performance-Based Awards”). Any such Awards
granted to Participants who may be “covered employees” under Section 162(m) of
the Code or any successor section thereto shall be consistent with the
provisions thereof. In such cases, a Participant’s Performance-Based Award shall
be determined based on the attainment of written performance goals approved by
the Committee for a performance period established by the Committee (i) when the
outcome for that performance period is substantially uncertain and (ii) by the
earlier of (A) ninety (90) days after the commencement of the performance period
to which the performance goal relates or (B) the number of days which is equal
to twenty-five percent (25%) of the relevant performance period.

 

(b)                                 Performance Goals. The performance goals
referred to in Section 12(a) must be objective and shall be based upon one or
more of the following criteria:  (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization);
(ii) net income; (iii) operating income; (iv) earnings per share; (v) book value
per share of Common Stock; (vi) return on shareholders’ equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvements of profit margins; (xii) stock price; (xiii) market share; (xiv)
revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital; (xviii)
return on assets; (xix) asset turnover; (xx) inventory turnover; (xxi) economic
value added (economic profit); and (xxii) total shareholder return. The
foregoing criteria may relate to the Company, one or more of its Parents or
Subsidiaries or one or more of its divisions or units, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to the negative effect of unusual or
nonrecurring items, extraordinary items, discontinued operations or cumulative
effects of accounting changes. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given Participant who may be a covered employee and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance

 

19

--------------------------------------------------------------------------------


 

period shall be paid to the Participant at such time as determined by the
Committee in its sole discretion after the end of such performance period.

 

13.                               Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)                                  Generally. Upon any change in the
outstanding shares of Common Stock after the Effective Date by reason of any
stock dividend, stock split, reverse stock split, reclassification, combination,
exchange of shares or other similar recapitalization of the Company, there shall
be an appropriate adjustment to (i) the number or kind of shares of Common Stock
or other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the Exercise Price of any Option or the
exercise price of any Stock Appreciation Right, and/or (iii) any other affected
terms of such Awards. Notwithstanding the foregoing, no fractional shares shall
be issued or paid for. No adjustment shall be made under this Section 13(a) upon
the issuance by the Company of any warrants, rights or options to acquire
additional Common Stock or of securities convertible into Common Stock unless
such warrants, rights, options or convertible securities are issued to all
shareholders of the Company on a proportionate basis.

 

(b)                                 Change in Control. Notwithstanding anything
contained in this Plan to the contrary, and unless otherwise provided in the
applicable Award agreement at the time of grant, in the event of a “Change in
Control” (as defined below), the following shall occur as of the effective date
of such Change in Control with respect to any and all Awards outstanding as of
the effective date of such Change in Control:  (i) any and all Awards granted
hereunder will be, as nearly as may reasonably be, automatically converted into
the same type of Award to acquire the kind and amount of shares of stock or
other securities or property (including cash) which the Participant would have
owned or have been entitled to receive as of the effective date of the Change in
Control had the Awards been exercised or realized in full immediately before the
effective date of the Change in Control; (ii) any vesting schedule of all Awards
shall remain unchanged; (iii) appropriate adjustment shall be made in the
application of the provisions of all outstanding Awards with respect to the
rights and interests thereafter of each Participant, to the end that the
provisions set forth in each Award shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities or property (including cash) thereafter deliverable under
the Award; and (iv) any restrictions imposed on Awards, including Awards of
Restricted Stock and Performance-Based Awards of Restricted Stock, shall remain
unchanged.

 

(c)                                  Definition of Change of Control. For
purposes of this Section 13, “Change in Control” means:

 

(i)                                     The sale, lease, exchange or other
transfer, directly or indirectly, of all or substantially all of the assets of
the Company (in one transaction or in a series of related transactions) to a
person or entity that is not controlled by the Company;

 

20

--------------------------------------------------------------------------------


 

(ii)                                  The approval by the Company’s shareholders
of any plan or proposal for the liquidation or dissolution of the Company;

 

(iii)                               Any person or entity becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the combined voting power of the
outstanding securities of the Company ordinarily having the right to vote at
elections of directors who were not beneficial owners of at least fifty percent
(50%) of such combined voting power as of the Effective Date; or

 

(iv)                              A merger or consolidation to which the Company
is a party if the shareholders of the Company immediately prior to the effective
date of such merger or consolidation have, solely on account of ownership of
securities of the Company at such time, “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act) immediately following the effective date of
such merger or consolidation of securities of the surviving company representing
less than fifty percent (50%) of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors.

 

The provisions of this Section shall similarly apply to successive transactions
of the types described in Sections 13(c)(i) through (iv).

 

(d)                                 Additional Adjustments of Awards. Subject to
the above provisions, the Committee shall have the discretion, exercisable at
any time before a sale, merger, consolidation, reorganization, liquidation,
dissolution or other Change in Control transaction, to take such further action
as it determines to be necessary or advisable with respect to Awards. Such
authorized action may include (but shall not be limited to) establishing,
amending or waiving the type, terms, conditions or duration of, or restrictions
on, Awards so as to provide for earlier, later, extended or additional time for
exercise and lifting restrictions and other modifications, and the Committee
may take such actions with respect to all Participants, to certain categories of
Participants or to only individual Participants. The Committee may take such
action before or after granting Awards to which the action relates and before or
after any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or Change in Control that is the reason
for such action. The grant of an Award under the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 

14.                               Shares Acquired for Investment

 

Shares of Common Stock acquired by a Participant under this Plan shall be
acquired by the Participant for investment and without intention of resale
unless, in the opinion of counsel to the Company, such shares may be purchased
without any investment representation. Where an investment representation is
deemed necessary, the Committee may require a written representation to that
effect by the Participant as a condition of a Participant exercising an Option
or otherwise obtaining shares of Common Stock pursuant an Award granted under
this

 

21

--------------------------------------------------------------------------------


 

Plan, and the Committee may place an appropriate legend on the stock
certificates evidencing the shares of Common Stock so issued indicating that
such shares have not been registered under federal or state securities laws and
describing the restrictions on transfer. Each Award shall be subject to the
requirement that if, at any time, the Committee shall determine in its
discretion that the listing, registration or qualification of the shares of
Common Stock subject to the Award upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, if necessary or desirable as a condition of, or in connection with, the
granting of such Award or the issuance or purchase of shares of Common Stock
thereunder, then such Award shall not be granted or exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

 

15.                               No Right to Employment, Service as a Director
or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment of a Participant and shall
not lessen or affect the Company’s or the Affiliate’s right to terminate the
employment of such Participant. Nothing in the Plan will interfere with or limit
in nay way the right of the Company, the Board or the Company’s stockholders to
terminate the directorship of any Director at any time, nor confer upon any
Director any right to continue to serve as a Director of the Company. No
Participant or other person shall have any claim to be granted any Award, and
there is no obligation for uniform treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant.

 

16.                               Other Benefit and Compensation Programs

 

Payments and other benefits received by a Participant under an Award shall not
be deemed a part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or an Affiliate, unless expressly so provided by such other plan, contract or
arrangement or the Committee determines that an Award or portion of an Award
should be included to reflect competitive compensation practices or to recognize
that an Award has been made in lieu of a portion of competitive cash
compensation.

 

17.                               Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

18.                               Nontransferability of Awards; Designation of
Beneficiary

 

(a)                                  Nontransferability. No Award or interest in
an Award may be sold, assigned, pledged (as collateral for a loan or as security
for the performance of an obligation or for any other purpose) or transferred by
the Participant or made subject to attachment or similar proceedings otherwise
than by will or by the applicable laws of descent and distribution, except to
the extent a Participant designates one or

 

22

--------------------------------------------------------------------------------


 

more beneficiaries on a Company-approved form who may exercise the Award or
receive payment under the Award after the Participant’s death. During a
Participant’s lifetime, an Award may be exercised only by the Participant.

 

(b)                                 Designation of Beneficiary. A Participant
may designate a beneficiary to succeed to the Participant’s Awards under the
Plan in the event of the Participant’s death by filing a beneficiary form with
the Company and, upon the death of the Participant, such beneficiary shall
succeed to the rights of the Participant to the extent permitted by law and the
terms of this Plan and the applicable Award agreement. In the absence of a
validly designated beneficiary who is living at the time of the Participant’s
death, the Participant’s executor or administrator of the Participant’s estate
shall succeed to the Awards, which shall be transferable by will or pursuant to
laws of descent and distribution.

 

19.                               Amendments or Termination

 

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made without the consent of a Participant if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, that
the Committee may amend the Plan in such manner as it deems necessary to permit
the granting of Awards meeting the requirements of the Code or other applicable
laws.

 

20.                               International Participants

 

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or adopt such modifications, procedures or subplans with respect to such
Participants as are necessary or desirable to ensure the viability of the
benefits of the Plan, comply with applicable foreign laws or obtain more
favorable tax or other treatment for a Participant, the Company or an Affiliate;
provided, however, that no such changes shall apply to the Awards to
Participants who may be “covered employees” under Section 162(m) of the Code or
any successor thereto unless consistent with the provisions thereof.

 

21.                               General

 

(a)                                  Issuance of Shares of Common Stock.
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under an Award granted
under the Plan or make any other distribution of benefits under the Plan unless,
in the opinion of the Company’s counsel, such issuance, delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933, as amended, or any successor thereto
(the “Securities Act”) or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity. The
Company shall be under no obligation to any Participant to register for offering
or resale or to qualify for an exemption from registration under the Securities
Act, or to register or qualify under the laws of any state or foreign
jurisdiction, any Awards, shares of Common Stock, security or interest in a
security paid or issued under, or created by, the Plan, or to continue in effect
any such registrations or qualifications if made. The Company

 

23

--------------------------------------------------------------------------------


 

may issue stock certificates evidencing shares of Common Stock with such legends
and subject to such restrictions on transfer and stop transfer instructions as
counsel for the Company deems necessary or desirable for compliance by the
Company with federal, state and foreign securities laws. The Company may also
require such other action or agreement by the Participants as may from time to
time be necessary to comply with applicable securities laws.

 

(b)                                 Stock Certificates. To the extent this Plan
or any applicable Award agreement provides for the issuance of stock
certificates to reflect the issuance of shares of Common Stock, the issuance
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange or market on which
such shares are traded or quoted.

 

(c)                                  No Rights as a Shareholder. Unless
otherwise provided by the Committee or in the Plan or an Award agreement
evidencing an Award or in any other written agreement between a Participant and
the Company or an Affiliate, no Award shall entitle the Participant to any cash
dividend, voting or other right of a shareholder unless and until the date of
issuance under the Plan of any shares of Common Stock that are subject to such
Award.

 

(d)                                 No Trust or Fund. The Plan is intended to
constitute an “unfunded” plan. Nothing contained herein shall require the
Company to segregate any monies, other property, or shares of Common Stock, or
to create any trusts, or to make any special deposits for any immediate or
deferred amounts payable to any Participant, and no Participant shall have any
rights that are greater than those of a general unsecured creditor of the
Company.

 

(e)                                  Severability. If any provision of the Plan
or any Award agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan or
Award agreement, and such Plan or Award agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

(f)                                    Choice of Law. The validity,
construction, interpretation, administration and effect of the Plan, and rights
relating to the Plan and to Awards granted under the Plan, shall be governed by
the substantive laws, but not the choice of law rules, of the State of
Minnesota.

 

22.                               Effective Date

 

The Plan shall be effective on October 8, 2004 (the “Effective Date”), which is
the date it was approved by the Board. Amendments to the Plan were approved by
the Board on May 10, 2005 and March 23, 2006 and the Plan, as so amended, was
approved by the Company’s shareholders on June 10, 2005 and May 18, 2006.

 

24

--------------------------------------------------------------------------------